Title: To George Washington from Major General William Heath, 25 March 1777
From: Heath, William
To: Washington, George



Dear General
Boston March 25th 1777

I most Heartily Congratulate your Excellency on the arrival of the French Storeship at Portsmouth Intelligence of which together with the Invoice of the Stores I suppose you Received Some Days Since ⅌ the Express, I hope this to be but the foretaste of a Plentifull Harvest from the Same Quarter, and Indeed this arrival is very Seasonable for without Some of the Arms, I Cannot at present See that it will be Possible

to Arm Our Troops. I hope your Excellency will have Granted the request of the Council in that respect before this Reaches you.
I am Endeavouring to the Utmost of my Power to forward the Troops to the Northward, But the want of Arms and Blankets (to Say nothing of Clothing which altho absolutely necessary might be Sent after them, but to march without either will Cause Universal murmers and Discontent) are great Embarrassments—I am Constantly pressing the Assembly—They are Exerting themselves But to Collect, Arms or Blankets is become almost like the Gleaning of the Vintage, so many have been already Sent out of the State the last Campaign for the Continental Troops, and a large number of Both Articles now in the Hands of the Militia, who are a Broad at Present.
I am forwarding a Considerable Quantity of Powder Lead &c. to Springfield in Consequence of General Knox’s Directions to the Commissary of artillery Stores—and a Quantity of Ordnance Stores, &c. to Tyconderoga to Compleat General Schuylers Demand.
Application has been made to the Assembly the last week for 1500 men for the army at Providence.
It has been reported a day or two past that your Excellency was much Indisposed with a Fever, I hope the report is premature, or if true, that your Health will be Soon restored. I have the Honor to be with the greatest respect your Excellencys Obedient Servt

W. Heath

